Citation Nr: 1045784	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Whether the change in the Veteran's co-pay status from Means Test 
co-pay exempt to Means Test co-pay required for income year 2007 
was warranted.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel






INTRODUCTION

The Veteran had active service with the United States Navy from 
June 1965 to October 1965.  The Veteran served in the Naval 
Reserves prior to his June 1965 induction to active service.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 administrative decision by the VA Health 
Eligibility Center in Atlanta, Georgia, changing the Veteran's 
co-pay status from Means Test co-pay exempt to Means Test co-pay 
required for income year 2007.


FINDING OF FACT

In an August 2010 written statement, the Veteran withdrew his 
appeal with respect to the issue regarding the change in the 
Veteran's co-pay status from Means Test co-pay exempt to Means 
Test co-pay required for income year 2007.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the change in the Veteran's co-pay status 
from Means Test co-pay exempt to Means Test co-pay required for 
income year 2007 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

An August 2010 written statement from the Veteran clearly 
indicates his desire to withdraw his appeal with respect to the 
issue regarding the change in the Veteran's co-pay status from 
Means Test co-pay exempt to Means Test co-pay required for income 
year 2007.  As there remain no allegations of errors of fact or 
law for appellate consideration, the Board does not have 
jurisdiction to review the issue on appeal.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


